United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-164
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2007 appellant filed a timely appeal from the October 12, 2007 merit
decision of the Office of Workers’ Compensation Programs, which awarded schedule
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case.
ISSUE
The issue is whether the Office properly awarded compensation for the 23 percent
permanent impairment of appellant’s left lower extremity.
FACTUAL HISTORY
On the prior appeal,1 the Board noted that appellant, a 36-year-old letter carrier, twisted
his left knee when it gave out as he was walking down steps. The Office accepted his claim and
1

Docket No. 07-463 (issued July 6, 2007). Other appeals include: Docket No. 03-911 (issued July 18, 2003);
Docket Nos. 04-342 & 04-464 (issued May 27, 2004); and Docket No. 06-570 (issued September 21, 2006).

on August 1, 1996 issued a schedule award for a 13 percent permanent impairment of his left
lower extremity. On November 21, 2006 the Office determined that appellant had a 26 percent
impairment of the left lower extremity. The Board reviewed the medical evidence and found that
appellant in fact had no more than a 23 percent permanent impairment. The Board modified the
Office’s November 21, 2006 decision and affirmed the decision as modified. The facts of this
case as set forth in the Board’s prior decision are hereby incorporated by reference.
On October 12, 2007, without additional relevant evidence, the Office issued a schedule
award for the 23 percent permanent impairment of appellant’s left lower extremity. Because
appellant previously received compensation for the first 13 percent of this impairment, the Office
awarded compensation for the additional 10 percent.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
For the total loss of a lower extremity, the schedule provides 288 weeks of compensation.2
Partial losses are compensated proportionately.3
ANALYSIS
Appellant filed an appeal asking the Board to review the Office’s October 12, 2007
schedule award, but he provided the Board no statement of contentions, no description of any
complaint he had with the Office’s final decision.4 To the extent that he may question the
impairment percentage awarded, the Board resolved this issue on the last appeal when it found
that appellant has no more than a 23 percent permanent impairment of his left lower extremity.
After this finding, and without additional relevant evidence to change the state of the record, the
Office issued a schedule award in accordance with the Board’s decision. The percentage of
appellant’s impairment is therefore a settled matter and will not be reviewed further on this
appeal.5
As the Board noted earlier, the Act provides 288 weeks of compensation for the total loss
of a leg, and partial losses are compensated proportionately. Appellant is therefore entitled to 23
percent times 288 weeks of compensation, or 66.24 total weeks of compensation for his
permanent impairment. He previously received a schedule award for the first 13 percent, or
37.44 weeks of compensation (0.13 times 288). Appellant is therefore entitled to an additional 10
percent, or 28.8 weeks of compensation (0.10 times 288), which is what the Office awarded on
October 12, 2007. The Board will affirm the Office’s decision.
2

5 U.S.C. § 8107(c)(2).

3

Id. at § 8107(c)(19).

4

See 20 C.F.R. § 501.3(c) (contents of application for review).

5

Hugo A. Mentink, 9 ECAB 628, 629 (1958) (the employee submitted argument in an application for review to
the Office regarding the causal relationship of his hearing loss to his employment, an issue which had been reviewed
and decided by the Board in a previous appeal).

2

CONCLUSION
The Board finds that the Office properly awarded compensation for the 23 percent
permanent impairment of appellant’s left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the October 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

